 4:19-cv-03114-RGK-PRSE Doc # 48 Filed: 09/03/21 Page 1 of 2 - Page ID # 355




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

BRANDON A. GOODWIN,

                      Plaintiff,                                 4:19CV3114

      vs.
                                                                  ORDER
KEITH P. HUGHES, M.D. hired
surgeon, Individual capacity; KATHRYN
SCHULZ, Individual capacity; DR.
JEFFREY        KASSELMAN,          M.D.,
Individual capacity; JEFFREY A.
DAMME, M.D., Individual capacity;
BRENDA HAITH, P.A., Individual
capacity; CHERYL FLINN, P.A. C,
Individual capacity; G. HUSTAD, M.D.,
Individual capacity; JUVET CHE, M.D.,
Individual capacity; RANDY KOHL,
M.D.,         Individual        capacity;
STRASBURGER,          D.R.,    Individual
capacity; and DAVID SAMANI, M.D.,
Individual capacity;

                      Defendants.


       This matter is before the court on the motions by various Defendants seeking
additional time to file a responsive pleading. Defendant Keith P. Hughes, M.D.,
seeks a 60-day extension of time to October 30, 2021,1 to file a responsive
pleading. (Filing 45.) Plaintiff has agreed only to an extension of 30 days. (Id. at
CM/ECF p. 2, ¶ 5; see also Filing 40.) Defendants Dr. Jeffrey Kassleman, M.D.;
Jeffrey A. Damme, M.D.; Brenda Haith, P.A.; Cheryl Flynn; and Randy Kohl,
M.D., request a 30-day extension of time to September 30, 2021, to file their
responsive pleadings. (Filing 46.) Upon careful consideration,

      1
          The court notes that October 30, 2021 is a Saturday.
 4:19-cv-03114-RGK-PRSE Doc # 48 Filed: 09/03/21 Page 2 of 2 - Page ID # 356




      IT IS ORDERED that:

      1.    The motion for extension (filing 45) filed by Defendant Keith P.
Hughes, M.D., is granted. Dr. Hughes shall have until October 29, 2021, to file a
responsive pleading.

      2.      The motion for extension (filing 46) filed by Defendants Dr. Jeffrey
Kassleman, M.D.; Jeffrey A. Damme, M.D.; Brenda Haith, P.A.; Cheryl Flynn;
and Randy Kohl, M.D., is granted. Defendants shall have until September 30,
2021, to file their responsive pleadings.

      3.    The Clerk of Court is directed to set a pro se case management
deadline using the following text: September 30, 2021: answer deadline for
Kassleman, Damme, Haith, Flynn, and Kohl.

      4.     The Clerk of Court is directed to set a pro se case management
deadline using the following text: October 29, 2021: answer deadline for Hughes.

      Dated this 3rd day of September, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
